                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY


___________________________________
                                   :
BRIAN J. TYKOT,                    :
                                   :
          Petitioner,              :      Civ. No. 17-92 (NLH)
                                   :
     v.                            :      OPINION
                                   :
STEVEN JOHNSON, et al.,            :
                                   :
          Respondents.             :
___________________________________:


APPEARANCES:
Brian J. Tykot, No. 453577/305899C
New Jersey State Prison
P.O. Box 861
Trenton, NJ 08625
     Petitioner Pro Se

Jennifer L. Bentzel, Esq.
Burlington Prosecutor’s Office
49 Rancocas Road
Mount Holly, NJ 08060
     Counsel for Respondents


HILLMAN, District Judge

     Petitioner Brian J. Tykot, a prisoner presently confined at

the New Jersey State Prison in Trenton, New Jersey, filed a

Petition for a Writ of Habeas Corpus under 28 U.S.C. § 2254,

challenging his 2003 New Jersey state court convictions.     ECF

No. 1.   Respondent filed an Answer raising as an affirmative

defense the statute of limitations, arguing that the Petition is

untimely.   ECF No. 5.   Petitioner filed a reply.   ECF No. 6.
For the reasons discussed below, the Court will deny the

Petition as time-barred under 28 U.S.C. § 2244(d).

I.    BACKGROUND

      In 2003, Petitioner pled guilty to and was convicted of

three counts of murder in violation of N.J. Stat. 2C:11-32(3) in

New Jersey state court.    ECF No. 5-7 (judgment of conviction).

He was sentenced on May 29, 2003 to life imprisonment with an

85% period of parole ineligibility consecutive to each count. 1

Id.    Pursuant to Petitioner’s guilty plea agreement, Petitioner

agreed to waive his right to file an appeal.    ECF No. 5 at 7.

      Four years later, Plaintiff filed a direct appeal to the

Appellate Division of the New Jersey Superior Court on July 31,

2007, see ECF Nos. 5 at 9, 5-13 at 5, 2 which appeal was denied on

April 29, 2008.    ECF No. 5-8 (order denying appeal).    The order

denying the appeal was not filed until May 7, 2008.      Id.

Petitioner then filed a petition for writ of certification with




1 According to Respondent, Petitioner was sentenced to three
consecutive life sentences for each count of first-degree
murder. The sentencing judge calculated a life sentence to be
75 years. Under the No Early Release Act, defendant must serve
85% of each life sentence (approximately 63¾ years of each
sentence) before being eligible for parole. According to public
records, Petitioner’s current parole eligibility date is 2193.

2 The record demonstrates that Petitioner’s direct appeal was not
filed until July 31, 2007. Respondent does not provide a copy
of the notice of appeal dated July 31, 2007. However,
Petitioner has never disputed this date in this proceeding or in
the underlying proceedings.

                                  2
the New Jersey Supreme Court.   That petition was denied on

October 22, 2008.   ECF No. 5-9 (table opinion denying

certification).   Petitioner did not file a petition for writ of

certiorari with the Supreme Court of the United States, and his

time for doing so expired on January 20, 2009.

     While his petition for certification was pending,

Petitioner filed a motion for post-conviction relief on November

19, 2008.   See ECF No. 5-10 (PCR brief identifying date of

filing of PCR petition).   The PCR petition was denied by the

Superior Court of New Jersey on July 29, 2010.   ECF No. 5-11

(letter opinion denying PCR petition).   Petitioner then appealed

the denial of his PCR petition on August 20, 2010.    ECF No. 5-12

(PCR appeal brief identifying date of appeal).   His PCR petition

denial was affirmed on appeal by the Appellate Division on July

24, 2013.   ECF No. 5-14 (opinion denying appeal).   Petitioner

filed a petition for certification regarding the affirmance of

the denial of his PCR petition with the Supreme Court of New

Jersey, which was denied on April 14, 2014.    ECF No. 5-15 (table

opinion denying petition for certification).    Petitioner did not

file a petition for writ of certiorari with the Supreme Court of

the United States regarding his PCR petition.

     Petition filed the instant Petition for Writ of Habeas

Corpus pursuant to 28 U.S.C. § 2254 on December 22, 2016.     ECF

No. 1 at 11 (Petitioner’s certification that the Petition was

                                 3
placed in the prison’s mailing system on that date).    In it, he

argues that his convictions should be vacated because his

confession was obtained in violation of his Fifth Amendment

right to remain silent.    See ECF No. 1-1 (brief in support of

Petition).   On the issue of timeliness, Petitioner states that

his post-conviction relief became final on April 14, 2014, and

thus his habeas petition would have been due by April 14, 2015.

ECF No. 1 at 9.    He argues, however, that “[d]ue to a clerical

error at the Office of the Public Defender, petitioner did not

receive the final state court decision until November 23, 2016,”

and he requests “equitable tolling from April 14, 2015 to

November 23, 2016 due to attorney neglect.”    Id.

II.   DISCUSSION

      The governing statute of limitations under the

Antiterrorism and Effective Death Penalty Act (“AEDPA”) is found

at 28 U.S.C. § 2244(d), which states in relevant part:

           (1) A 1–year period of limitation shall
           apply to an application for a writ of
           habeas corpus by a person in custody
           pursuant to a judgment of a State court.
           The limitation period shall run from the
           latest of-

             (A) the date on which the judgment
             became final by the conclusion of
             direct review or the expiration of the
             time for seeking such review;

28 U.S.C. § 2244(d).    See also Jones v. Morton, 195 F.3d 153,

157 (3d Cir. 1999).


                                  4
     Pursuant to § 2244(d), evaluation of the timeliness of a §

2254 petition requires a determination of, first, when the

pertinent judgment became “final,” and, second, the period of

time during which an application for state post-conviction

relief was “properly filed” and “pending.”     The judgment is

determined to be final by the conclusion of direct review or the

expiration of time for seeking such review, including the

ninety-day period for filing a petition for writ of certiorari

in the Supreme Court of the United States.     See Gonzalez v.

Thaler, 132 S. Ct. 641, 653–54 (2012); Kapral v. United States,

166 F.3d 565, 570 (3d Cir. 1999).     “If a defendant does not

pursue a timely direct appeal to the court of appeals, his or

her conviction and sentence become final, and the statute of

limitations begins to run, on the date on which the time for

filing such an appeal expired.”   Kapral, 166 F.3d at 577.

     Here, Petitioner’s judgment of conviction was entered on

May 29, 2003.   Forty-five (45) days later, on July 14, 2003, 3 his

time for filing a direct appeal with the Appellate Division of

the Superior Court of New Jersey expired.     See N.J. Ct. R.

2:4(a) (providing forty-five days in which to file a notice of

appeal to the Appellate Division).     Once Petitioner’s time for


3 The Court notes that the forty-fifth day landed on July 13,
2003, which was a Sunday, and thus Petitioner would have had
until the next day, a Monday, to file his direct appeal to the
Appellate Division.

                                  5
filing a timely direct appeal expired, his conviction became

final for the purpose of § 2244(d).    The next day, on July 15,

2003, his habeas statute of limitations became to run and then

expired a year later, on July 15, 2004.    See 28 U.S.C. §

2244(d)(1)(a).   That Petitioner eventually filed an untimely

direct appeal over four years after his judgment of conviction

was entered is immaterial to Petitioner’s case because the

federal statute of limitations — and his right to file a 2254

petition — had already expired.    See, e.g., Ellis v. Ricci, No.

09-cv-5124, 2010 WL 1741593, at *2 (D.N.J. April 28, 2010)

(“Petitioner's conviction and sentence became final for purposes

of § 2254 on November 18, 2002, the date on which Petitioner

lost his opportunity for a timely direct appeal to the New

Jersey Supreme Court.    Petitioner's attempt to appeal his

conviction to the New Jersey Supreme Court six years later

cannot be considered for statute of limitation purposes because

it was not timely.    The statute of limitations for a valid §

2254 petition expired on November 18, 2003, one year after his

conviction and sentence became final.”).    Accordingly, the

Petition is time-barred unless Petitioner can demonstrate

extraordinary circumstances to justify equitable tolling of the

limitations period.

     In Holland v. Florida, the Supreme Court held that AEDPA's

one-year limitations period is subject to equitable tolling in

                                  6
appropriate cases, on a case-by-case basis.       560 U.S. 631, 649–

50 (2010).   See Ross v. Varano, 712 F.3d 784, 798 (3d Cir.

2013).   A litigant seeking equitable tolling bears the burden of

establishing two elements: “(1) that he has been pursuing his

rights diligently, and (2) that some extraordinary circumstance

stood in his way.”   Holland, 560 U.S. at 649 (quoting Pace v.

DiGuglielmo, 544 U.S. 408, 418 (2005)).       See also Jenkins v.

Superintendent of Laurel Highlands, 705 F.3d 80, 89 (3d Cir.

2013).

     The diligence required for equitable tolling is reasonable

diligence, not maximum, extreme, or exceptional diligence.

Holland, 560 U.S. at 653.   “This obligation does not pertain

solely to the filing of the federal habeas petition, rather it

is an obligation that exists during the period appellant is

exhausting state court remedies as well.”       LaCava v. Kyler, 398

F.3d 271, 277 (3d Cir. 2005) (citation omitted).       See also

Alicia v. Karestes, 389 F. App'x 118, 122 (3d Cir. 2010)

(holding that the “obligation to act diligently pertains to both

the federal habeas claim and the period in which the petitioner

exhausts state court remedies”).       Reasonable diligence is

examined under a subjective test, and it must be considered in

light of the particular circumstances of the case.       See Ross,

712 F.3d at 799; Schlueter v. Varner, 384 F.3d 69, 74 (3d Cir.

2004) (“Due diligence does not require the maximum feasible

                                   7
diligence, but it does require diligence in the

circumstances.”).

     The court also must determine whether extraordinary

circumstances exist to warrant equitable tolling.   “[G]arden

variety claim[s] of excusable neglect” by a petitioner's

attorney do not generally present an extraordinary circumstance

meriting equitable tolling.    Holland, 560 U.S. at 651 (citations

omitted).   See also Merritt v. Blaine, 326 F.3d 157, 168 (3d

Cir. 2003).   Rather, equitable tolling can be triggered only

when “the principles of equity would make the rigid application

of a limitation period unfair, such as when a state prisoner

faces extraordinary circumstances that prevent him from filing a

timely habeas petition and the prisoner has exercised reasonable

diligence in attempting to investigate and bring his claims.”

LaCava, 398 F.3d at 275–276.   See also Holland, 560 U.S. at 648–

49 (relying on Pace, 544 U.S. at 418); Jenkins, 705 F.3d at 89

(holding that equitable tolling should be applied sparingly, and

only when the “principles of equity would make the rigid

application of a limitation period unfair”).

     Indeed, extraordinary circumstances have been found only

where (a) the respondent has actively misled the plaintiff, (b)

the petitioner has in some extraordinary way been prevented from

asserting his rights, (c) the petitioner has timely asserted his

rights mistakenly in the wrong forum, or (d) the court itself

                                  8
has misled a party regarding the steps that the party needs to

take to preserve a claim.   See Brinson v. Vaughn, 398 F.3d 225,

230 (3d Cir. 2005).   Nevertheless, it must be restated that,

even where extraordinary circumstances do exist, “if the person

seeking equitable tolling has not exercised reasonable diligence

in attempting to file after the extraordinary circumstances

began, the link of causation between the extraordinary

circumstances and the failure to file is broken, and the

extraordinary circumstances therefore did not prevent timely

filing.”   Brown v. Shannon, 322 F.3d 768, 773 (3d Cir. 2003)

(quoting Valverde v. Stinson, 224 F.3d 129, 134 (2d Cir. 2000)).

     Although Petitioner has raised an argument for why his

Petition should be considered timely after the expiration of his

PCR proceedings, Petitioner has failed to address the timeliness

issue as it relates to his direct appeal.   The Court has

reviewed Petitioner’s filings and sees no circumstances which

could potentially trigger equitable tolling.   The Court will

dismiss the Petition without prejudice as untimely.   Petitioner

shall have thirty (30) days in which to present the Court with

any argument he wishes to make regarding equitable tolling as to

the untimely direct appeal.   Failure to do so will result in the

Petition being dismissed with prejudice.




                                 9
III. Certificate of Appealability

     Pursuant to 28 U.S.C. § 2253(c), unless a circuit justice

or judge issues a certificate of appealability, an appeal may

not be taken from a final order in a proceeding under 28 U.S.C.

§ 2254.   A certificate of appealability (“COA”) may issue “only

if the applicant has made a substantial showing of the denial of

a constitutional right.”   28 U.S.C. § 2253(c)(2).   “A petitioner

satisfies this standard by demonstrating that jurists of reason

could disagree with the district court's resolution of his

constitutional claims or that jurists could conclude the issues

presented are adequate to deserve encouragement to proceed

further.”   Miller–El v. Cockrell, 537 U.S. 322, 327 (2003)

(citation omitted), cited in United States v. Williams, 536 F.

App'x 169, 171 (3d Cir. 2013).

     “When the district court denies a habeas petition on

procedural grounds without reaching the prisoner's underlying

constitutional claim, a COA should issue when the prisoner

shows, at least, that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a

constitutional right and that jurists of reason would find it

debatable whether the district court was correct in its

procedural ruling.”   Slack v. McDaniel, 529 U.S. 473, 484

(2000), cited in Kaplan v. United States, No. 13–2554, 2013 WL

3863923, *3 (D.N.J. July 24, 2013).

                                 10
      Here, jurists of reason would not find it debatable whether

this Court is correct in its ruling.    No certificate of

appealability shall issue.

IV.   Conclusion

      For the reasons set forth above, this Court finds that the

§ 2254 habeas petition should be dismissed as untimely filed

under 28 U.S.C. § 2244(d), and a certificate of appealability

will not issue accordingly.

      An appropriate Order follows.



Dated: December 28, 2018               s/ Noel L. Hillman
At Camden, New Jersey                 NOEL L. HILLMAN
                                      United States District Judge




                                11
